34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Plaintiff Appellant,v.MARYLAND PAROLE COMMISSION;  Paul A. Davis, Defendants Appellees.
No. 94-6236.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  Aug. 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey II, Senior District Judge.  (CA-94-181-H)
William Christopher Brown, Appellant Pro Se.
D.Md.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing without prejudice his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Appellant seeks release from confinement but before such relief could be granted, he must exhaust available state remedies.   See Todd v. Baskerville, 712 F.2d 70, 73 (4th Cir.1983).  The record fails to reveal such exhaustion.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.